UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1294


FENG YAN CHEN,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 5, 2013                  Decided:   August 14, 2013


Before WILKINSON, DUNCAN, and THACKER, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Feng Yan Chen, Petitioner Pro Se. Stuart F. Delery, Acting
Assistant Attorney General, William C. Peachey, Assistant
Director, Jem C. Sponzo, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Feng Yan Chen, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration    judge’s    denial       of        her   requests     for       asylum,

withholding    of   removal,    and    protection       under     the   Convention

Against Torture.

          We first note that the agency denied Chen’s request

for asylum on the ground that she failed to establish by clear

and convincing evidence that she filed her asylum application

within one year of her arrival in the United States, and failed

to establish either changed or extraordinary circumstances to

excuse   the    late   filing     of       her     application.           8    U.S.C.

§ 1158(a)(2)(B) (2006); 8 C.F.R. § 1208.4(a)(2) (2013).                       We lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3) (2006), and find that Chen has failed to raise a

constitutional claim or question of law that would fall under

the exception set forth in 8 U.S.C. § 1252(a)(2)(D) (2006).                       See

Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir. 2009).                          Given

this jurisdictional bar, we cannot review the underlying merits

of her asylum claims.      Accordingly, we dismiss this portion of

the petition for review.

          Chen also contends that the agency erred in denying

her request for withholding of removal.                “Withholding of removal

                                       2
is available under 8 U.S.C. § 1231(b)(3) if the alien shows that

it is more likely than not that her life or freedom would be

threatened      in    the   country       of       removal    because       of    her   race,

religion, nationality, membership in a particular social group,

or   political        opinion.”        Gomis,        571    F.3d   at    359      (citations

omitted); see 8 U.S.C. § 1231(b)(3) (2006).                        An alien “must show

a ‘clear probability of persecution’ on account of a protected

ground.”       Djadjou v. Holder, 662 F.3d 265, 272 (4th Cir. 2011)

(quoting INS v. Stevic, 467 U.S. 407, 430 (1984)), cert. denied,

133 S. Ct. 788 (2012).                Based on our review of the record, we

conclude      that    substantial        evidence      supports       the    finding      that

Chen failed to establish that she faces a clear probability of

persecution in China based upon her religion. ∗

               Accordingly,      we    dismiss       the     petition       for   review    in

part and deny the petition for review in part.                          We dispense with

oral       argument    because     the      facts     and     legal     contentions        are

adequately      presented     in      the    materials        before     the      court    and

argument would not aid the decisional process.



                                                           PETITION DISMISSED IN PART
                                                                   AND DENIED IN PART

       ∗
       Chen has failed to raise any challenges to the denial of
her request for protection under the Convention Against Torture.
She has therefore waived appellate review of this claim.     See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).



                                               3